Per Curiam.
The measure of damages in this case is to be based upon the loss suffered by the plaintiff and not the value to the defendant of the water taken. (New York Rubber Co. v. Rothery, 132 N. Y. 293; Colrick v. Swinburne, 105 id. 503; City of Syracuse v. Stacey, 169 id. 231; Coatsworth v. Lehigh Valley R. R. Co., 115 App. Div. 7.) The quantity of water used in the defendant’s mill and the character of the use are subjects not material to the proof of plaintiff’s damages and consequently are not necessary or material to the plaintiff in the prosecution of his action and should be excluded from the examination of the defendant which is allowed. All concur. Order modified by striking out provision for examination on certain subjects and as modified affirmed, without costs.